Hill, J. (dissenting).
The defendant is the payee named in a promissory note. He transferred it to the plaintiff by an indorsement which stated, “ I hereby assign all my right and interest in this note to Richard Fay in full.” He contends that the indorsement is qualified and that he is not hable as an indorser. He appeals from an order denying his motion to dismiss plaintiff’s complaint.
Uniform treatment of negotiable instruments is desirable among the States, and courts have suggested that if authority as to any question does not exist at home, especial regard should be given the decisions of other jurisdictions. The reported decisions in New York do not furnish a precedent as to the issue here presented. In the States where the question has been passed upon, the decisions are in conflict. Those which have determined that similar indorsements are qualified have stated the reason that as the transferor, by writing his name only upon the instrument, became the transferor and assignor of title to the instrument and also became obligated as an indorser to pay the note, an indorsement which in terms only transferred the instrument, by implication excluded the obligation to pay. Support for this reasoning was found in the maxim that the expression of one thing is the exclusion of another (expressio unius est exclusio alterius). The plain language of the statute leaves no room for this reasoning. The enactment of the Negotiable Instruments Law was designed to simplify, *569clarify and make definite so much of the law merchant as governs the exchange, among business men, of documents which are treated as money. The statute says, “A qualified indorsement constitutes the indorser a mere assignor of the title to the instrument. It may be made by adding to the indorser’s signature the words ‘ without recourse ’-or any words of similar import.” (Neg. Inst. Law, § 68.) This indorsement does not comply with the requirements of the statute. A transferee accepting a note whereon the indorsement did not contain the words “ without recourse,” or other language of substantially the same meaning, should be protected even if he has forgotten, or never knew, the Latin maxim above quoted. The indorsement is unqualified.
The order should be affirmed, with costs.
Van Kirk, P. J., concurs.
Order reversed on the law, with ten dollars costs and disbursements, and complaint dismissed, with costs.